DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
         Remark
The amendment and response filed on March 01 has been respectfully considered. Claims 24 and 26 are amended. Claim 25 is canceled. New claims 28-44 are added. Claims 24, 26, 27 and 28-44 are added. Claims 24 and 26-44 are pending and considered. 
        Terminal Disclaimer 
The terminal disclaimer filed on Sept, 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  9278,126 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
(Removed) The obvious double patenting rejection of Claims 24, 27-37 and 41-44 over claims 8 and 10 of U.S. Patent No. 9,278, 126 has been withdrawn because the Terminal Disclaimer has been filed and accepted 

Claims 24-44 are allowed.     
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior to the current Applicant was filed, no prior art teaches or suggests the claimed tetravalent influenza virus vaccine comprising at least two strains of influenza A viruses and at least two influenza B viruses in special oil-in-water emulsion that suitable 6-36 months of infants. 
    Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/          Primary Examiner, Art Unit 1648